
	

113 S582 PCS: To approve the Keystone XL Pipeline.
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 29
		113th CONGRESS
		1st Session
		S. 582
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Hoeven (for himself,
			 Mr. Baucus, Mr.
			 Roberts, Mr. Pryor,
			 Mr. Vitter, Ms.
			 Heitkamp, Mr. Cornyn,
			 Mr. Begich, Ms.
			 Murkowski, Ms. Landrieu,
			 Mr. Risch, Mr.
			 Manchin, Mr. Barrasso,
			 Mr. Tester, Mr.
			 Donnelly, and Mr. Portman)
			 introduced the following bill; which was read the first time
		
		
			March 18, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To approve the Keystone XL Pipeline.
	
	
		1.Keystone XL permit
			 approval
			(a)In
			 generalIn accordance with clause 3 of section 8 of article I of
			 the Constitution (delegating to Congress the power to regulate commerce with
			 foreign nations), TransCanada Keystone Pipeline, L.P. is authorized to
			 construct, connect, operate, and maintain pipeline facilities for the import of
			 crude oil and other hydrocarbons at the United States-Canada Border at Phillips
			 County, Montana, in accordance with the application filed with the Department
			 of State on May 4, 2012.
			(b)Presidential
			 permit not requiredNotwithstanding Executive Order No. 13337 (3
			 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of
			 title 3, United States Code, and any other Executive order or provision of law,
			 no presidential permit shall be required for the facilities described in
			 subsection (a).
			(c)Environmental
			 impact statementThe final environmental impact statement issued
			 by the Secretary of State on August 26, 2011, the Final Evaluation Report
			 issued by the Nebraska Department of Environmental Quality on January 3, 2013,
			 and the Draft Supplemental Environmental Impact Statement issued on March 1,
			 2013, regarding the crude oil pipeline and appurtenant facilities associated
			 with the facilities described in subsection (a), shall be considered to
			 satisfy—
				(1)all requirements
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and
				(2)any other
			 provision of law that requires Federal agency consultation or review with
			 respect to the facilities described in subsection (a) and the related
			 facilities in the United States.
				(d)PermitsAny
			 Federal permit or authorization issued before the date of enactment of this Act
			 for the facilities described in subsection (a), and the related facilities in
			 the United States shall remain in effect.
			(e)Federal
			 judicial reviewThe facilities described in subsection (a), and
			 the related facilities in the United States, that are approved by this section,
			 and any permit, right-of-way, or other action taken to construct or complete
			 the project pursuant to Federal law, shall only be subject to judicial review
			 on direct appeal to the United States Court of Appeals for the District of
			 Columbia Circuit.
			
	
		March 18, 2013
		Read the second time and placed on the
		  calendar
	
